Citation Nr: 1739379	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico. 

The Veteran testified at a Board hearing in April 2014.  A transcript of that hearing is of record.  In April 2016, the Veteran was notified that the Veterans Law Judge who conducted the hearing was unavailable to participate in a final decision of his appeal and was notified that he could request another hearing before a different Veterans Law Judge.  The Veteran replied that he did not want another hearing.

In March 2015, the Board granted service connection for tinnitus, diabetes mellitus, and a left shoulder disorder.  In addition, the Board dismissed the withdrawn claim of service connection for hyperlipidemia and remanded for further development the matters of service connection for bilateral hearing loss, bilateral knee disorders, and hypertension, the latter of which was recently granted. 

In October 2016, the Board again remanded the above listed matters to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with those remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  

The Board notes that the RO recently undertook actions to develop a claim for total disability based on individual unemployability (TDIU). As such, the Board will defer adjudication of the matter until the claim has been developed and/or appealed.  


FINDINGS OF FACT

1. The Veteran's hearing loss was not incurred in, or caused by active military service. 

2. The Veteran's left knee disability was neither incurred in, nor caused by service, nor caused or aggravated by his service connected disabilities. 

3. The Veteran's right knee disability was neither incurred in, nor caused by service, nor caused or aggravated by his service connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for establishing entitlement to service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for establishing entitlement to service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice was provided in December 2009 and the Veteran was afforded multiple VA examinations in May 2010, February 2012, June and July 2015, and November 2016.  Relevant in-service and post-service medical records were also obtained.  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection

In this case, the Veteran seeks service connection for bilateral hearing loss and bilateral knee disabilities.  A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the claimant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a). 

Certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39. 

The Board thoroughly reviewed the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

A. Bilateral Hearing Loss

The record clearly shows that the Veteran has a current hearing loss disability.  The record reflects that the Veteran was afforded a VA audiometric examination in November 2016.  According to the authorized audiological evaluation, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
40
40
LEFT
25
25
25
40
30

Pure tone threshold averages were 28 dB for the right ear and 30 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran was diagnosed with sensorineural hearing loss.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2012).  The Veteran also reported a history of hearing loss in his report of medical history associated with this examination.  

However, the evidence does not show that his hearing loss was incurred in or caused by active duty service. 

According to the Veteran's personnel records, his military occupational specialty was a field wireman, which does not carry a high probability of noise exposure.  In addition, there is no evidence of trauma or hearing trouble in the Veteran's service records.  Service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss, and his pre-induction and separation audiograms reveal normal hearing at all tested frequencies in both ears.  Thus, the objective medical evidence outweighs the Veteran's lay assertion that his hearing loss began in service.  See April 2009 Application for Service Connection. 

The evidence also does not show hearing loss within one year of separation.  Indeed, the first evidence of hearing loss is dated May 28, 2009, more than 41 years after separation from service.  While the Veteran testified during the April 2014 hearing that his hearing loss began one or two months after separation from service, the Board finds his assertion is inconsistent with his April 2009 statement of onset and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board is justified in taking into account possible bias, inconsistencies, and lack of contemporaneous medical evidence when determining credibility); Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest when determining credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (upholding Board's credibility finding given the internal inconsistencies of the veteran's lay statements).  When considering whether to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, the Veteran sought treatment for other disorders many months and years prior to seeking treatment for hearing loss, including treatment for erectile dysfunction, knee pain, and diverticulosis.  See Problem List (Feb. 07, 2013).  His aptness to seek treatment for a variety of other medical issues and the absence of any evidence of treatment for hearing loss for more than four decades after separation from service casts doubt on the Veteran's credibility and weighs heavily against his assertion of onset within one year of separation from service.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  In sum, the preponderance of the evidence demonstrates that the Veteran did not suffer a chronic hearing loss disability during service or within one year of separation from service; therefore, presumptive service connection is not warranted and service connection for hearing loss may not be established based on chronicity in service or continuity of symptomatology since service. 

As noted, the first probative evidence of hearing loss is dated May 2009- more than 41 years after service.  See May 2009 VAMC Orlando Progress Note.  An addendum note indicates the Veteran brought in a copy of his DD-214 and requested an opinion regarding the etiology of his hearing loss; however, the examiner noted that a substantive opinion was impossible without a thorough review of the Veteran's claims file and complete service treatment records.  While the examiner added that it was "possible" that his hearing loss was related to service, such an opinion is too speculative to be of probative value.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not").

Subsequently, the Veteran was afforded VA examinations in July 2015 and November 2016 to help substantiate his claim.   In both instances, the VA examiner (same for both exams) diagnosed bilateral sensorineural hearing loss, but reasoned that the combination of negative service treatment records, and audiograms showing normal hearing at separation, and the significant time gap between service and evidence of hearing loss made it less likely than not that it was due to hazardous noise exposure during service.  In the November 2016 opinion, the examiner added that hearing loss is not a retroactive phenomenon and opined that the Veteran's current hearing loss is more likely due to the Veteran's advanced age (71), hereditary factors, post-service noise exposure, or a combination of all these factors. 

The Board finds the VA examiner's opinion highly probative of the question at hand.  The examiner, an audiologist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, she reviewed the Veteran's claim file and provided an adequate rationale for determining that the Veteran's hearing loss was less likely than not caused by service noise exposure.  

In contrast, the positive nexus medical opinion submitted by the Veteran from Dr. H.R.C. is too conclusory and inadequate to be entitled any probative weight.  Dr. H.R.C. stated in full:

After reviewing this Veteran's military medical records, it is my professional opinion that all his medical conditions, particularly his diabetes, left shoulder and elbow derrangements are as likely as not or at least possible that his current disabilities began during his military service. 

A private physician with the initials H.R.C. provided an opinion.  However, the evidence is lacking a sufficient supporting rationale. Moreover, it fails to account for the 41 year gap between the alleged onset and treatment of hearing loss, as well as the Veteran's normal hearing at separation, which is evidence against his opinion that it began in service.  For these reasons, Dr. H.R.C.'s medical opinion is not entitled to sufficient probative weight to warrant a grant in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (finding it is the Board's responsibility to determine which of the competing medical opinions or examination reports is more probative of the medical question at issue).  Thus, there is insufficient probative evidence showing that the Veteran's hearing loss is related to service. 

While the Board acknowledges the Veteran's contention that his hearing loss is related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as previously discussed, the Board does not find his assertions to be credible.  

For these reasons, the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, the claim for entitlement to service connection for bilateral hearing loss is denied. 

B. Bilateral Knee Disabilities

The Veteran has degenerative joint disease in both knees.  He contends that his knee disabilities are the result of a November 1967 in-service car accident.  A service treatment record dated November 18, 1967, confirms that he sustained abrasions to both knees from a car accident.  Thereafter, service treatment records indicate that the Veteran sought treatment for unrelated issues including a sore throat, a bruised right hand, and conjunctivitis, but not for his knees.  The February 1968 separation report of medical examination and separation report of medical history are both negative for lower extremity or musculoskeletal troubles or abnormalities.  Further, there is no evidence of a knee disability manifesting to a compensable degree within one year of separation from service.  Therefore, the preponderance of the evidence demonstrates that the Veteran did not suffer a chronic knee disability during service or within one year of separation from service.  Accordingly, presumptive service connection is not warranted and service connection for bilateral knee disabilities may not be established based on chronicity in service.  38 C.F.R. § § 3.307, 3.309.

Additionally, the evidence does not demonstrate continuous symptomatology since service attributable to the Veteran's skin abrasions in 1967. See 38 C.F.R. § 3.303(b). A showing of continuity of symptomatology requires, in relevant part,  that a condition was shown in service, and evidence of post-service continuity of the same symptomatology.  Id.; Savage, 10 Vet. App. at 495-96.  Shown in service means "clearly diagnosed beyond legitimate question." Walker, 708 F.3d at 1339.  Here, the Veteran was only noted to have knee abrasions-a skin injury-on November 18, 1967.  His separation report of medical examination which followed the abrasions were negative for any lower extremity or musculoskeletal system abnormalities.  While the Veteran contends that his left knee continued to hurt after service and resulted in secondary right knee problems, the earliest record of treatment for his left knee is August 1994-more than 27 years after the alleged injury giving rise to his claim, and the first evidence of treatment for his right knee is not until 2005-almost forty years after service.  The absence of any medical complaint or treatment for almost three and four decades (left and right knee, respectively) discredits his contention of onset in service and continued symptomatology thereafter. 

Furthermore, the Board is not oblivious to the fact that the Veteran did not make a similar contention-i.e., that his knee disabilities are due to active duty military service-in his application for Social Security Administration (SSA) disability benefits.  He did, however, disclose that he regularly lifted 25 pounds or more working at the Micon Factory from 1977 to 1985.  He also reported lifting 50 pounds or more while loading and unloading trucks for 8 hours per day, 5 days per week, for D.S.L. (a private company) from 1989 to 1990 and from 1992 to 1995.  Altogether, these facts show that the November 1967 knee abrasion was an isolated finding, not a chronic knee disability shown in service.  Therefore, service connection based on continuation of symptomatology is not warranted. 

Additional evidence demonstrates that the Veteran's current knee disabilities were neither caused by service, nor caused or aggravated by the Veteran's other service connected disabilities.  He was afforded three VA examinations to help substantiate his claim: May 2010, June 2015, and November 2016.  The May 2010 examination and opinion is not adequate for rating purposes because the examiner was unable to obtain sufficient information due to a language barrier.  In June 2015 examination report, a Spanish speaking VA examiner reviewed the Veteran's claims file and opined that the Veteran's knee disabilities are not related to his active military service.  The examiner explained that the November 1967 abrasions were most likely acute and transient given the extensive time gaps between military service and initial treatment for the left and right knee.  More recently, in November 2016, the same VA examiner found no evidence of continuation of symptomatology and added that the Veteran's bilateral knee condition is related to joint changes that occur as part of the normal aging process.  More specifically, x-rays and the September 2013 surgical report show that he has a primary type osteoarthritis which is commonly found in people over 55 years old.  Additionally, the VA examiner opined that the Veteran's bilateral knee disabilities are not caused by his other service connected disabilities, including diabetes mellitus, hypertension and degenerative changes of the shoulder, because they have an unrelated pathophysiology.  Lastly, the examiner found no evidence of aggravation. 

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Also, she reviewed the Veteran's claim file and provided an adequate rationale for her opinions.  As previously discussed, the positive nexus medical opinion submitted by the Veteran from Dr. H.R.C. is too conclusory and inadequate to be entitled any probative weight.  Thus, there is no probative evidence showing that the Veteran's knee disabilities are related to service. 

While the Board acknowledges the Veteran's contention that his knee disabilities are related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as previously discussed, the Board does not find credible his assertions regarding onset and continuation of symptomatology.  

For these reasons, the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, the claims for entitlement to service connection for left and right knee disabilities are denied. 











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a right knee disability is denied


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


